PROSPECTUS SIERRA CONCEPTS, INC. 2,400,000 SHARES OF COMMON STOCK This prospectus relates to our offering of 2,400,000 new shares of our common stock at an offering price of $0.005 per share. The offering will commence promptly after the date of this prospectus and close no later than 120 days after the date of this prospectus. However, we may extend the offering for up to 90 days following the 120 day offering period. We will pay all expenses incurred in this offering. The shares are being offered by us on a “best efforts” basis and there can be no assurance that all or any of the shares offered will be subscribed.If less than the maximum proceeds are available to us, our development and prospects could be adversely affected.There is no minimum offering required for this offering to close. All funds received as a result of this offering will be immediately available to us for our general business purposes.The Maximum Offering amount is 2,400,000 shares The offering is a self-underwritten offering; there will be no underwriter involved in the sale of these securities. We intend to offer the securities through our officers and Directors, who will not be paid any commission for such sales. Offering Price Underwriting Discounts and Commissions Proceeds to Company Per Share $0.005 None $0.005 Total (maximum offering) $12,000 None $12,000 Our common stock is presently not traded on any market or securities exchange.The sales price to the public is fixed at $0.005 per share until such time as the shares of our common stock are traded on the NASD Over-The-Counter Bulletin Board.Although we intend to apply for quotation of our common stock on the NASD Over-The-Counter Bulletin Board through a market maker, public trading of our common stock may never materialize.If our common stock becomes traded on the NASD Over-The-Counter Bulletin Board, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. The purchase of the securities offered through this prospectus involves a high degree of risk.See section entitled “Risk Factors” starting on page 5. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus is:November 26, 2008 Table of Contents Table of Contents Page Summary 3 Risk Factors 5 Forward-Looking Statements 13 Use of Proceeds 13 Determination of Offering Price 14 Dilution 14 Plan of Distribution 15 Description of Securities 18 Interest of Named Experts and Counsel 21 Description of Business 22 Description of Property 28 Legal Proceedings 28 Market for Common Equity and Related Stockholder Matters 29 Financial Statements 31 Plan of Operations 32 Changes in and Disagreements with Accountants 33 Directors and Executive Officers 34 Executive Compensation 34 Security Ownership of Certain Beneficial Owners and Management 36 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 37 Certain Relationships and Related Transactions 38 Available Information 38 Dealer Prospectus Delivery Obligation 38 2 Table of Contents Summary Sierra Concepts, Inc. The Company We were incorporated as Sierra Concepts, Inc. on September 16, 2008 in the State of Nevada for the purpose of developing a web-based service for consumers designed to assist them with proper household budgeting, setting financial priorities, and dealing effectively with debt. We are a development stage company and have not generated any revenues to date. As of September 30, 2008, we had $6,000 in current assets and current liabilities in the amount of $3,500. Accordingly, we had working capital of $2,500 as of September 30, 2008. Our current working capital is not sufficient to enable us to implement our business plan as set forth in this prospectus. For these and other reasons, our independent auditors have raised substantial doubt about our ability to continue as a going concern. Accordingly, we will require additional financing, including the equity funding sought in this prospectus. We are offering for sale to investors a maximum of 2,400,000 shares of our common stock at an offering price of $0.005 per share (the “Offering”). Our business plan is to use the proceeds of this offering for the development and marketing of our web-based personal finance service. However, our management has retained discretion to use the proceeds of the Offering for other uses. The minimum investment amount for a single investor is $200 for 40,000 shares.The shares are being offered by us on a “best efforts” basis and there can be no assurance that all or any of the shares offered will be subscribed.If less than the maximum proceeds are available to us, our development and prospects could be adversely affected.There is no minimum offering required for this offering to close. The proceeds of this offering will be immediately available to us for our general business purposes.
